 

 

Case 1:14-cv-02535-ELH Document 43-1 Filed 10/16/19 Page 1of2

FILED
U.S. DISTRICT ¢
DISTRICT OF MARYLAND
UNITED STATES DISTRICT
DISTRICT OF MARYLAND Ce 16 PMI2: 28
CLERK'S GPF ICE
) AT BALTIMORE:
UNITED STATES OF AMERICA, ex rel. ) Case No. 1 @if-cv-02535-ERAL ry
DEBORA SHELDON, et al., )
)
Plaintiffs, )
)
-V- j
) ORDER
FOREST LABORATORIES, LLC )
f/k/a TANGO MERGER SUB 2 LLC )
fikia FOREST LABORATORIES, INC.,  )
et al. ) o
)
Defendants. )
)y

The United States and plaintiff States having declined to intervene in this action
pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B) and analogous state statutes, the
Court rules as follows:

IT IS ORDERED that,

i. the amended complaint be unsealed and served upon the defendants by the relator;

2. all other contents of the Court’s file in this action remain under seal and not be
made public or served upon the defendants, except for this Order and the Government’s Notice
of Election to Decline Intervention, which the relator will serve upon defendants only after

service of the amended complaint;

3. the seal be lifted as to all other matters occurring in this action after the date of
this Order;
4, the parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States and plaintiff States, as provided for in 31 U.S.C.
§ 3730(c)(3) and analogous state statutes. The United States and named plaintiff States may

1
 

Case 1:14-cv-02535-ELH Document 43-1 Filed 10/16/19 Page 2 of 2

order any deposition transcripts and are entitled to intervene in this action, for good cause, at any

time;

5. the parties shall serve all notices of appeal upon the United States and named
plaintiff States;

6, all orders of this Court shall be sent to the United States and named plaintiff

States: and that
7. should the relator or the defendants propose that this action be dismissed, settled,

Ch\deaor fo C7 If

or otherwise discontinued, the Court will,solicit the written consent of the United States and

named plaintiff States before ruling or granting its approval.

IT IS SO ORDERED this [ (oF day of OA - , 2019.

Ellen L. Hollander
United States District Judge

9526767.1

 
